Long, J.
This action was brought in justice’s court to recover for expenses and fees for services alleged to have been incurred in the foreclosure of a mortgage upon lands in Lake county, this State. The plaintiffs reside ¡at the city of Flint, and the services were performed *479there, the notice of foreclosure being published in Lake •county. After a trial in justice’s court the cause was removed to the circuit court for the county of Wayne, and tried before a jury, the plaintiffs obtaining verdict and judgment. Defendant brings error.
It appeared upon the trial that plaintiff Willison loaned money for the defendant, and. took a mortgage for her and in her name, which was foreclosed.
The defendant contends here that there was no testimony given upon the trial authorizing the trial court to submit to the jury the plaintiffs’ claim, for the reasons:
1. That the plaintiff Willison testified that he loaned the defendant’s money with the distinct understanding that no charge should be made against her for any -collections.
2. That he loaned it without consulting her.
3. That he loaned it upon inadequate security.
4. That he had the land bid off in defendant’s name by the register of deedé, and the deed recorded, without her knowledge, and sent the deed to her by mail, without consulting her.
We think the court was not in error in submitting plaintiffs’ claim to the jury. While Mr. Willison testified that there was an understanding that he was to charge the defendant nothing for loaning the money and collecting interest for her, it does not appear that the plaintiffs were to be to the expense of the foreclosure of the mortgage. They had been doing business for the defendant, loaning her money, and taking mortgages for her in her name, and the money loaned, to secure which this mortgage was given, came from prior loans; and the plaintiff Willison testified that it had been their custom, when money came, to them from prior loans, to reinvest it; that upon the foreclosure of this mortgage they paid the advertising, sheriff’s, and register’s fees, and paid an attorney $25 for the use of his name in the foreclosure *480proceedings. For these amounts plaintiffs had judgment.
The judgment must be affirmed, with costs.
McGrath, Grant, and Montgomery, JJ., concurred. Morse, C. J., did not sit.